Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2006 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 000-51263 STERLING GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA N/A (State of other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 200 South Main Suite I Pocatello, ID83221 (Address of principal executive offices) (208) 232-5603 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] The Registrant is a shell company. Yes [ ] No [X] PART I. FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS STERLING GOLD CORP. (An Exploration Stage Company) INTERIM BALANCE SHEETS (Unaudited) (Stated In U.S. Dollars) October 31 January 31 2006 (Unaudited) (Audited) ASSETS Current Assets Cash $ $ 10,028 Prepaid expenses - 289 $ $ 10,317 LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ 2,730 Note payable (Note 3) - Advance Payable (Note 4) 1,529 4,259 SHAREHOLDERS' DEFICIENCY Authorized: 100,000,000 common shares with a par value of $0.00001 per share Issued: 6,005,000 common shares at January 31, 2006 5,000,000 common shares at January 31, 2005 60 60 Additional Paid in Capital 100,490 Deficit (94,492) 6,058 10,317 F-1 -2- STERLING GOLD CORP. (An Exploration Stage Company) INTERIM STATEMENT OF OPERATIONS (Unaudited) (Stated In U.S. Dollars) CUMULATIVE THREE THREE NINE NINE PERIOD FROM MONTHS MONTHS MONTHS MONTHS INCEPTION ENDED ENDED ENDED ENDED JANUARY 26, OCTOBER OCTOBER OCTOBER OCTOBER 2004 31 31 31 31 OCTOBER 31, 2006 2005 2006 2005 2006 REVENUES $ - $ - $ - $ - $ - EXPENSES Interest and bank charges 574 144 1,230 515 1,903 Mineral claim payments 0 0 0 0 6,800 Office and sundry 0 4,267 1,393 6,398 13,378 Professional fees 8,140 21,390 24,039 34,468 97,291 Regulatory 0 0 245 1,247 2,027 Net loss for the period $ (8,714) $ (25,801) $ (26,907) $ (42,628) $ (121,399) Basic and Diluted Net Loss Per Share ($0.00) ($0.00) 0.00 ($0.00) Weighted Average Number of Shares Outstanding 6,005,000 6,005,000 6,005,000 6,005,000 F-2 -3- STERLING GOLD CORP. (An Exploration Stage Company) INTERIM STATEMENT OF OPERATIONS (Unaudited) (Stated In U.S. Dollars) CUMULATIVE THREE THREE NINE NINE PERIOD FROM MONTHS MONTHS MONTHS MONTHS INCEPTION ENDED ENDED ENDED ENDED JANUARY 26, OCTOBER OCTOBER OCTOBER OCTOBER 2004 TO 31 31 31 31 OCTOBER 31, 2006 2005 2006 2005 2006 CASH PROVIDED BY (USED FOR): Operating Activities Net loss for the period $ (8,714) $ (25,801) $ (26,907) $ (42,628) $ (121,399) Cash provided by (used for) net changes in non cash working items: Accounts receivable 0 0 289 (289) 0 Prepaid expenses 0 0 0 0 0 Accounts payable and accrued liabilities (1,980) (800) (1,730) (9,891) 1,000 (10,694) (26,601) (28,348) (52,808) (120,399) Financing Activities Issue of share capital 0 0 0 100,500 100,550 Share subscriptions receivable 0 0 0 (12,000) 0 Advances Payable 0 13,194 0 (2,222) 1,529 Note payable 10,000 37,000 20,000 (21,919) 20,000 10,000 50,194 20,000 64,359 122,079 Increase in Cash (694) 23,593 (8,348) 11,551 1,680 Cash, beginning of the year 2,374 68 10,028 12,110 0 Cash, end of the period $ 1,680 $ 23,661 $ 1,680 $ 23,661 $ 1,680 F-3 -4- STERLING GOLD CORP. (An Exploration Stage Company) INTERIM STATEMENT OF STOCKHOLDERS' DEFICIENCY PERIOD FROM INCEPTION JANUARY 26, 2, 2006 (Stated In U.S. Dollars) COMMON SHARES DEFICIT ACCUMULATED ADDITIONAL SHARE DURING THE PAR PAID-IN SUBSCRIPTIONS EXPLORATION NUMBER VALUE CAPITAL RECEIVED STAGE TOTAL Shares issued for cash at $0.00001 5,000,000 50 0 (50) 0 0 Net loss for the period 0 0 0 0 (14,425) (14,425) Balance, January 31, 2004 5,000,000 50 0 (50) (14,425) (14,425) Subscriptions received 0 0 0 12,050 0 12,050 Net loss for the year 0 0 0 0 (20,953) (20,953) Balance, January 31, 2005 5,000,000 50 0 12,000 (35,378 (23,328) Shares issued for cash at $0.10 1,005,000 10 100,490 (12,000) 0 88,500 Net loss for the year 0 0 0 0 (59,114) (59,114) Balance, January 31, 2006 6,005,000 60 100,490 0 (94,492) 6,058 Shares issued 0 0 0 0 0 0 Net loss for the period 0 0 0 0 (12,883) (12,883) Balance, April 30, 2006 6,005,000 $ 60 $ 100,490 0 $ (107,375) $ (6,825) Shares issued 0 0 0 0 0 0 Net loss for the period 0 0 0 0 (5,310) (5,310) Balance, July 31, 2006 6,005,000 $ 60 $ 100,490 0 $ (112,685) $ (12,135) Shares issued 0 0 0 0 0 0 Net loss for the period 0 0 0 0 (8,714) (8,714) Balance, October 31, 2006 6,005,000 $ 60 $ 100,490 0 $ (121,399) $ (20,849) F-4 -5- STERLING GOLD CORP. (An Exploration Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS OCTOBER 31,2 (Unaudited) (Stated In U.S. Dollars) NOTE 1 - BASIS OF PRESENTATION The unaudited financial statements as of October 31, 2006 included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. It is suggested that these financial statements be read in conjunction with the January 31, 2006 audited financial statements and notes thereto. NOTE 2 - MINERAL CLAIM INTEREST On November 18, 2003, the Company acquired, from a private company controlled by the Companys former president, a 100% interest in one mineral claim located in British Columbia, Canada. The consideration for the acquisition was a cash payment of $6,800, which represented reimbursement of the cost paid by the vendor for the staking of the mineral claim. NOTE 3 - NOTE PAYABLE The amount is due to an individual, is unsecured, bears interest at 10% per annum and is payable within one year. NOTE 4 - ADVANCE PAYABLE The amount is due to a former director of the Company, is unsecured, and interest free with no specific terms of repayment. F-5 -6- ITEM 2. MANAGEMENT DISCUSSION AND ANALYSIS This section of this report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We are a start-up, exploration stage corporation and have not yet generated or realized any revenues from our business operations. We will be conducting research in the form of exploration of the property. Our exploration program is in the "Milestones" section of this report. We are not going to buy or sell any plant or significant equipment during the next twelve months. We will not buy any equipment until we have located a body of ore and we have determined it is economical to extract the ore from the land. We have contacted an individual to submit to us a contract for exploration work to be done on the property. At this time, we are waiting for the contract to go ahead with the exploration activities. We do not intend to interest other companies in the property if we find mineralized materials. We intend to try to develop the reserves ourselves. If we are unable to complete exploration because we dont have enough money, we will cease operations until we raise more money. If we cant or dont raise more money, we will cease operations. If we cease operations, we have no plans as to what we will do. We do not intend to hire additional employees at this time. All of the work on the property will be conducted by unaffiliated independent contractors that we will hire. The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation. The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. Milestones The following are our milestones: 1. 30-120 days after October 31, 2006. - we will finalize a contract to continue working on the work program for claims. 2. In the summer of 2007. - Core drilling. Core drilling will cost $20.00 per foot. The number of holes to be drilled will be dependent upon the amount raised from our public offering. Core drilling will be subcontracted to non affiliated third parties. Time to conduct the core drilling - 90 days. 3. In the fall of 2007. - Have an independent third party analyze the samples from the core drilling. Determine if mineralized material is below the ground. If mineralized material is found, define the body. We estimate that it will cost $10,000 to analyze the core samples and will take 30 days. -7- All funds for the foregoing activities will be obtained from our public offering. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we will conduct into the research and exploration of our properties before we start production of any minerals we may find. We are seeking equity financing to provide for the capital required to implement our research and exploration phases. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of Operations From Inception on January 24, 2004 We will conduct our exploration activities on one property containing one claim. The property is staked and we will begin our exploration plan upon completion of our public offering. Since inception, we have used loans from Woodburn Holdings Ltd., a corporation owned by Robert Baker, our former president and a loan from Dimac Capital Corporation, a corporation owned by Kathrine MacDonald, one of our former shareholders, to stake the property, to incorporate us, and for legal and accounting expenses. Net cash provided by them from inception on January 24, 2004 to October 31, 2006 was $1,529. The loans are not evidenced by any written instrument and are without interest. Liquidity and Capital Resources As of the date of this report, we have yet to generate any revenues from our business operations. We issued 5,000,000 shares of common stock through a Section 4(2) offering in January 2004. This was accounted for as a purchase of shares of common stock. Completion of our public offering On November 18, 2004, our public offering was declared effective by the SEC (SEC file no. 333-112988). On May 10, 2005, we completed our public offering and sold 1,005,000 shares of common stock and raised $100,500. There was no underwriter involved in our public offering. For the proceeds of the public offering, we paid the following through October 31, 2006: -8- Consulting Fees $ 37,300 Legal Fees 10,834 Accounting Fees 15,900 Regulatory Fees 1,965 Office & Sundry Expense 3,044 Travel 8,635 Loan Payments 22,822 Total $ 100,500 As of October 31, 2006 our total assets were $1,680 and our total liabilities were $22,529. ITEM 3. CONTROLS AND PROCEDURES (a) Evaluation of Disclosure Controls and Procedures: Disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time period specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports filed under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon and as of the date of that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed in the reports our files and submits under the Exchange Act is recorded, processed, summarized and reported as and when required. (b) Changes in Internal Control over Financial Reporting: There were no changes in our internal control over financial reporting identified in connection with our evaluation of these controls as of the end of the period covered by this report that could have affected those controls subsequent to the date of the evaluation referred to in the previous paragraph, including any correction action with regard to deficiencies and material weakness. PART II - OTHER INFORMATION ITEM 2. USE OF PROCEEDS On November 18, 2004, our public offering was declared effective by the SEC (SEC file no. 333-112988). On May 10, 2005, we completed our public offering and sold 1,005,000 shares of common stock and raised $100,500. There was no underwriter involved in our public offering. For the proceeds of the public offering, we paid the following through October 31, 2006: -9- Consulting Fees $ 37,300 Legal Fees 10,834 Accounting Fees 15,900 Regulatory Fees 1,965 Office & Sundry Expense 3,044 Travel 8,635 Loan Payments 22,822 Total $ 100,500 Of the foregoing, we deviated from the Use of Proceeds as set forth in our registration statement and used a portion of the forgoing for loan payments. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K. The following Exhibits are attached hereto: Exhibit No. Document Description 31.1 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-15(a) and Rule 15d-15(a), promulgated under the Securities Exchange Act of 1934, as amended. 32.1 Certification of Chief Executive Officer and Chief Financial Officer Pursuant To 18 U.S.C. Section 1350, as adopted pursuant to Section 302 Of The Sarbanes-Oxley Act of 2002. -10- SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this 14 th day of December, 2006. STERLING GOLD CORP. (Registrant) BY: ALLEN COLLINS Allen Collins President, Principal Executive Officer, Secretary, Treasurer, Principal Financial Officer and member of the Board of Directors. -11-
